         Case 4:19-cv-01873-MWB Document 23 Filed 05/18/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ELBOW ENERGY, LLC,                                 No. 4:19-CV-01873

                Plaintiff,                             (Judge Brann)

         v.

    EQUINOR USA ONSHORE
    PROPERTIES, INC.,

               Defendant.

                             MEMORANDUM OPINION

                                        MAY 18, 2020

        Plaintiff Elbow Energy, LLC brings this action for breach of contract arising

from a natural gas lease against its lessee, Defendant Equinor USA Onshore

Properties, Inc. Elbow Energy now moves to compel production of documents and

responses to interrogatories relating to natural gas sales made by Equinor’s

affiliate, Equinor Natural Gas, LLC (ENG), to unaffiliated third parties.

        This case is about which of two possible methods should be used to calculate

the royalties Equinor pays to Elbow Energy. The addendum to the lease provides

that, when the purchaser is an affiliate of Equinor, Equinor will generally base its

royalty payment on the actual price received.1 Alternatively, the royalty may be

calculated based on an average of prices paid by other comparable natural gas



1
    Lease Addendum ¶ 14.1, Doc. 16-2.
          Case 4:19-cv-01873-MWB Document 23 Filed 05/18/20 Page 2 of 5




purchasers in the area.2 This alternate calculation method is triggered when Elbow

Energy “notifies and provides to [Equinor] three bona fide, arms length

transactions documenting the other gas prices” and is contingent on Equinor’s

verification of the presented terms.3

        Elbow Energy sent a letter to Equinor with an attached statement of royalties

paid to Alta Marcellus Development LLC, a co-owner of the lease at issue,

purporting to document fifteen transactions sufficient to trigger the alternate

calculation method. Equinor disputed (and continues to dispute) that the Alta

royalty statement contained the details necessary to verify that the transactions

were sufficiently comparable to trigger the alternate calculation method, and it

continued to pay royalties based on the original method. Elbow Energy sued

Equinor, alleging breach of contract and seeking an accounting under the lease.

        Elbow Energy now moves to compel production of documents and

responses to interrogatories relating to the affiliate ENG’s sales to unaffiliated third

parties. Federal Rule of Civil Procedure 26(b)(1) defines the scope of discovery to

include “any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case.” Discovery requests are permissible if

they are reasonably calculated to discover admissible evidence, although evidence




2
    See id.
3
    Id.
                                          -2-
          Case 4:19-cv-01873-MWB Document 23 Filed 05/18/20 Page 3 of 5




need not be in fact admissible to be discoverable.4 Courts construe the discovery

rules liberally.5

        Elbow Energy contends that the requested documents will show that the

terms of ENG’s sales are comparable to the terms of the Alta sales, and they will

thus purportedly corroborate the sales information in the Alta royalty statements.

However, Elbow Energy’s claim turns on whether the documents it actually

presented to Equinor were sufficient to trigger the alternate calculation method,

and Elbow Energy provided Equinor only with the Alta statements. The alternate

calculation method could not be triggered by documents that were not presented to

Equinor, even assuming that the ENG documents would corroborate the prices

reflected in the Alta statements.

        Whether the Alta statements are sufficient is beyond the scope of this

motion. Assuming they are not, the ENG documents could not cure their

deficiencies for purposes of this case.6

        Further, the ENG documents are unlikely to contain the information needed

to address Equinor’s objection to the Alta statements. Equinor objects on the

ground that the Alta royalty statements do not contain enough information about

the terms and conditions of the Alta sales to verify that they were made under


4
    See Fassett v. Sears Holdings Corp., 319 F.R.D. 143, 149 (M.D. Pa. 2017).
5
    See id.
6
    If the Alta statements are sufficient to trigger the alternate calculation method, then the
    requested documents would of course be redundant. I repeat that I do not reach the question of
    the Alta statements’ sufficiency here.
                                               -3-
        Case 4:19-cv-01873-MWB Document 23 Filed 05/18/20 Page 4 of 5




comparable circumstances. ENG’s sales documents would not provide that

information. Even as a comparator, the information ENG would provide addresses

downstream sales, not the wellhead sales that are at issue in the lease.

      These documents are not discoverable under Elbow Energy’s accounting

claim, either. Paragraph 12.1 of the lease addendum permits an annual audit of

Equinor’s books—not its affiliates, such as ENG. Paragraph 12.3, meanwhile,

authorizes third parties to produce documents, but it does not impose a duty on

Equinor to do so. Documents pertaining to ENG’s sales to third parties do not fall

within ¶ 12’s scope.

      For the reasons above, I deny Elbow Energy’s motion to compel with regard

to Interrogatories 1–3 and Requests for Production 1, 4, 6, and 8–10.

Interrogatories 5–8 and Requests for Production 2, 3, and 7, however, ask Equinor

to provide contact information for potential witnesses and documents supporting

Equinor’s opposition to Elbow Energy’s interpretation of the lease addendum,

rather than ENG’s third-party sales. These discovery requests go directly to Elbow

Energy’s claims and are therefore relevant. I grant Elbow Energy’s motion to

compel with regard to these particular interrogatories and requests.




                                         -4-
      Case 4:19-cv-01873-MWB Document 23 Filed 05/18/20 Page 5 of 5




     Therefore, Plaintiff Elbow Energy’s Motion to Compel Answers to

Interrogatories and Production of Documents (Doc. 16) is GRANTED IN PART

and DENIED IN PART.

     An appropriate Order follows.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge




                                     -5-
